Citation Nr: 0808644	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for crush fracture residuals of the right long finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1991 to 
November 2004.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Winston-Salem, North Carolina, VA Regional Office (RO).  

The Board notes that in October 2007, the appellant filed a 
claim of entitlement to service connection for irritable 
bowel syndrome and a cervical spine disorder secondary to her 
service-connected intervertebral disc syndrome of the 
thoracolumbar spine.  These issues are referred to the agency 
of original jurisdiction (AOJ).  

The appellant was afforded a travel Board hearing before the 
undersigned Acting Veterans Law Judge in October 2007.  A 
transcript of the hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the appellant was provided with a pre-
discharge letter in July 2004, which generally described VA's 
duty to assist.  The AOJ, however, has not issued a VCAA 
letter.  Accordingly, the case is REMANDED for the following 
action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.  Should it be 
determined that there is any further 
notice deficiency in this case, these 
matters should also be addressed in the 
duty to assist letter.

2.  In light of the above, the claim should 
be readjudicated.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the appellant afforded a reasonable 
opportunity to respond thereto. 



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

